Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 1 of 10                              PageID #: 3846




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 APRIL R. NAIL, et al.,                              )
      Plaintiffs,                                    )
                                                     )
 v.                                                  )         CIVIL ACTION: 17-00195-KD-B
                                                     )
 ROBERT M. SHIPP, et al.,                            )
     Defendants.                                     )

                                                  ORDER

         This matter is before the Court on Plaintiffs' Rule 65 Ex Parte Motion for Temporary

 Restraining Order to freeze Defendants' assets "to preserve the status quo" without requiring

 security or with minimal security (bond), as supported by counsel's declaration and exhibits

 including public records. (Doc. 233). Specifically, Plaintiffs seek entry of a TRO against the

 Defendants and the following third-parties (individuals/entities) alleged to be working in concert

 with Defendants: Kamila Shipp, Zekes Fish House, LLC, MRKS Florida Limited Partnership,

 Robert Louis Shipp and Linda Shipp, Plunkett Shipp, RMK Restaurants, LLC, Shipp Family

 Limited Partnership, Regina Shipp Revocable Living Trust, Robert Shipp Revocable Living Trust,

 The Shipp Family Irrevocable Trust, Fifth Restaurant Group LLC, F&F Destin LLC, R&M Local

 Kitchen, LLC -- as well "as any other entities owned or controlled by Defendants." 1



         1 Plaintiffs request for entry of a TRO against third-parties (individuals/entities) alleged to be
 working in concert with Defendants and "as any other entities owned or controlled by Defendants[]" is a
 broad stroke and the propriety of such a TRO is unclear in this case. At a minimum, additional information
 would need to be provided to the Court in support of same. See, e.g., Law v. Tillman, 2000 WL 821487,
 *1 (S.D. Ala. Jun. 16, 2000):

         .....Rule 65(d) of the Federal Rules of Civil Procedure, .... provides, in part: “Every order
         granting an injunction and every restraining order ... is binding only upon the parties to the
         action, their officers, agents, servants, employees, and attorneys, and upon those persons
                                                         1
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 2 of 10                              PageID #: 3847




 I.     Background

        This is a collective action FLSA case with an extensive litigation history in this Court. On

 April 3, 2020, Final Judgment issued against Defendants Robert Shipp, Regina Shipp, and

 Sportsman Fish House, LLC and in favor of Plaintiffs, as follows:

        1) A Jury verdict in the amount of $24,651.28 for back wages ($7,287.05 in
        minimum wage damages and $17,364.23 in overtime wage damages) is awarded,
        and based on the parties' stipulation (Doc. 208), expense shifting damages are
        awarded in the amount of $6,198.00 -- for a total award of $30,849.28 against
        Defendants and in favor of Plaintiffs; and

        2) Liquidated damages are awarded in the amount of $30,849.28, against
        Defendants and in favor of Plaintiffs; and

        3) Attorneys' Fees are awarded in the amount of $291,444.00, against Defendants
        and in favor of Plaintiffs; and

        4) Costs are awarded in the amount of $7,050.00, against Defendants and in favor
        of Plaintiffs.

 (Doc. 222). Plaintiffs' present motion is focused on their efforts to collect the judgment.

        Per Plaintiffs, on April 16, 2020, counsel for Defendants represented to Plaintiffs that the


        in active concert or participation with them who receive actual notice of the order by
        personal service or otherwise.” “It is elementary that one is not bound by a judgment in
        personam resulting from litigation in which he is not designated as a party or to which he
        has not been made a party by service of process.” Zenith Radio Corp. v. Hazeltine
        Research, Inc., 395 U.S. 100, 110, 89 S.Ct. 1562, 1569, 23 L.Ed.2d 129 (1969) (citation
        omitted). A court is powerless to adjudicate a personal claim against a party unless it has
        jurisdiction over the party. Id. Even a party who is alleged to be in concert or participation
        is to be accorded a hearing for a determination of his role in the matter before a
        determination is made that the party is subject to the injunction. Id. at 112, 89 S.Ct. at 1570;
        see Ron Matusalem & Matusa, Inc. v. Ron Matusalem, Inc., 872 F.2d 1547, 1554 (11th
        Cir.1989).

        Plaintiff's motion is directed to parties who are not Defendants to this action. Plaintiff's
        allegations in his motion do not indicate that the parties whom Plaintiff seeks to enjoin
        were involved in the matters contained in his complaint. Therefore, the parties identified
        in the motion would not be bound by a temporary restraining order issued by this Court....

 See generally Texas v. Department of Labor, 929 F.3d 205 (5th Cir. 2019).
                                                       2
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 3 of 10                    PageID #: 3848




 Defendants were not in a position to pay the Judgment, and though Plaintiffs offered a payment

 plan the Defendants did not respond. (Doc. 233; Doc. 233-2 at 1-11 (Decltn. Yezbak)). In an effort

 to collect the judgment, on April 17, 2020, Plaintiffs served post-judgment discovery on the

 Defendants, to which no response was provided. (Id.) On May 28, 2020, Plaintiffs returned to this

 Court for assistance with post-judgment discovery to collect the judgment (Doc. 223 - motion to

 compel), which was granted (Doc. 226), giving Defendants until June 26, 2020 to fully and

 completely respond to discovery.

        Also, at some point post-judgment, counsel for Plaintiffs began searching public records

 regarding the Defendants and apparently learned of "troubling" items indicating that "Defendants

 have undertaken efforts to shield assets from collection." (Doc. 233; Doc. 233-2 at 1-11 (Decltn.

 Yezbak)). Per Plaintiffs' counsel, examples of the efforts the Defendants have undertaken to avoid

 judgment include: Regina Shipp transferring ownership on 11/18/19 of the Shipps' primary

 residence to an LLC owned/controlled by Regina Shipp - Zekes Fish House, LLC (owned 50%

 each by Regina and Robert Shipp); Regina Shipp executing a deed on 12/30/19 to transfer the

 primary residence to trustees of the Frerichs Revocable Living Trust for $825,000; Zekes filing of

 a warranty deed on 8/14/17 to transfer real property to the Shipp Family Limited Partnership even

 though that entity did not yet exist (only being formed on 8/22/17) which was corrected via

 corrected warranty deed on 8/22/17; the Shipps' 20-year old daughter Kamila Shipp is the

 registered owner of a 28-foot boat with a value of $200,000 and purchased real property in April

 2020 for approximately $135,000. (Doc. 233-2 at 1-11 (Decltn. Yezbak and Exs. 9-22 thereto))).

        Discovery of these efforts prompted Plaintiffs to issue Rule 45 subpoenas to the law firms

 and entities involved in the real property transactions which they contend reveals, for example: 1)


                                                 3
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 4 of 10                      PageID #: 3849




 when the Shipps sold their primary residence they received $770,123.88, $536,670.61 which they

 used to pay off the mortgage but also received a check for $233,453.27; and 2) when the Shipps

 sold Sportsman Fish House, LLC to Fisher's at Orange Beach Marina, LLC, Fisher's paid $2

 million including a $500,000 down payment and $1.5 million over 3 years with the Defendants

 receiving $429,350.66 at closing in October 2017 -- but rather than the Shipps receiving payments,

 Fisher's has been wiring payments to third party MRKS Florida Limited Partnership (the managing

 member of RMK Restaurants LLC, for whom Regina Shipp is the registered agent). (Doc. 233-2

 at 1-11 (Decltn. Yezbak and Exs. 23-29 thereto)). Plaintiffs reference these examples as instances

 of Defendants' diversion of assets to intentionally avoid payment of the judgment. Plaintiffs also

 identify further instances of other entities (including family trusts being formed to accomplish this

 task), specifying that since the Defendants became "aware of their exposure in this case[]" they

 have formed "at least 12 entities."

        In sum, per Plaintiffs the takeaway -- and impetus for imposition of a TRO -- is as follows:

        The only reasonable conclusion from the facts ... is that Defendants have substantial
        assets and have been engaged in a long-running series of transactions to hide those
        assets and to thwart Plaintiffs’ ability to collect the judgment that they knew
        Plaintiffs would win. Defendants knew Plaintiffs were likely to prevail in this
        lawsuit from the beginning, due to the repeated investigations by the U.S.
        Department of Labor that found Defendants owed unpaid wages to their employees
        at Shipp’s Harbour Grill and the fact that Robert Shipp was personally responsible
        for systemically eliminating work hours from his employees’ pay.
                                                   ***
        Defendants have refused to timely provide interrogatory responses and dates upon
        which their depositions can be taken. Additionally, their law firm has refused to
        timely, complete responses, including bank account information and information
        about assets, in response to valid subpoenas. Despite receiving at least $41,000 a
        month since the judgment was entered, Defendants have made no efforts to pay any
        portion of the judgment. These facts strongly indicate that the Defendants have no
        intention of satisfying this Court’s judgment but rather are attempting to stall the
        post-judgment proceedings so that they can transfer, hide, or dissipate assets so that
        Plaintiffs will not be able to collect their judgment.

                                                  4
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 5 of 10                        PageID #: 3850




        Further evidence of the Defendants intention to frustrate the collection of this
        judgment is that the Shipps have transferred their residence from Alabama to
        Florida, a state with an unlimited homestead exemption, and are in the process of
        relocating their restaurant, Fin & Fork, from Alabama to Florida.

        This conclusion is especially powerful for all the actions Defendants took following
        this Court’s grant of summary judgment to Plaintiffs on a subset of their FLSA
        claims on August 6, 2019, which ensured that Plaintiffs would eventually win a
        judgment in this matter .... and inescapable for the actions Defendants took
        following the jury’s verdict in favor of Plaintiffs on December 10, 2019.
                                                 ***
        If this Court does not act now, Defendants could further attempt to shield their
        assets in the 2-week period between the filing of this motion and the June 26
        deadline Judge Bivins set for Defendants to provide full and complete responses to
        Plaintiffs’ post-judgment discovery.

        The reason Plaintiffs file an ex parte motion for protective order now is that all the
        information available in the public record points to Defendants trying to hide assets
        or make assets unreachable. This activity fits with previous indications from
        Defendants throughout the litigation that they had no interest in settling the case
        and that Plaintiffs would not be able to collect on a judgment. It was not until
        yesterday, June 11 at 4:49 p.m., that we received indisputable evidence that
        Defendants have had the means to satisfy the judgment but that, rather than make
        arrangements to do so, they have redirected at least $1.5 million to an entity that
        does not show up on public records searches but which appears to be under their
        control. Delaying the issuance of a restraining order, or providing Defendants
        notice of our inten[t] to obtain a restraining order, would permit Defendants to
        continue the transfer of assets to other entities or into assets that Plaintiffs will not
        be able to reach without great cost and expense.

 (Doc. 233-2 (Decltn. Yezbak at ¶¶ 21, 23-27)).

 II.    Rule 65 Fed.R.Civ.P. TRO

        The Eleventh Circuit in U.S. v. Kaley, 579 F.3d 1246, 1264 (11th Cir. 2009) noted that:

        In extraordinary situations, Rule 65....provides an exception to the general rule of
        prior notice and a hearing. Rule 65 provides that a temporary restraining order
        (“TRO”) may be granted without notice, but only if the party requesting the order
        can offer specific facts clearly showing that “immediate and irreparable injury, loss,
        or damage will result to the movant before the adverse party can be heard in
        opposition.” Fed.R.Civ.P. 65(b)(1)(A). TROs are “designed to preserve the status
        quo until there is an opportunity to hold a hearing on the application for a

                                                   5
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 6 of 10                       PageID #: 3851




        preliminary injunction.” 11A Charles Alan Wright, Arthur R. Miller, & Mary Kay
        Kane, Federal Practice and Procedure: Civil § 2951, at 253 (2d. ed. 1995).

        ..... Rule 65 requires a prompt post-restraint hearing when a TRO is granted. TROs
        expire after a fixed period of time set by the court that can be no longer than ten
        days. Fed.R.Civ.P. 65(b)(2). Immediately after the TRO is granted, therefore, the
        applicant must move for a preliminary injunction, which requires prior notice and
        a hearing. Fed R. Civ. P. 65(a); see Fed.R.Civ.P. 65(b)(3). Unless notice and a
        hearing are afforded within the ten-day period, the TRO will expire....

  “The movant bears the burden of establishing entitlement to a temporary restraining order.”

 Edwards v. Cofield, 2017 WL 2255775, *1 (M.D. Ala. May 18, 2017). To prevail, the movant

 must establish: 1) a substantial likelihood of success on the merits; 2) irreparable injury will be

 suffered if the relief is not granted; 3) the threatened injury outweighs the harm the relief would

 inflict on the non-movant; and 4) that entry of the relief would serve the public interest. See, e.g.,

 Grizzle v. Kemp, 634 F.3d 1314, 1320 (11th Cir.2011); Schiavo ex rel. Schindler v. Schiavo, 403

 F.3d 1223, 1225-26 (11th Cir. 2005). However, the Eleventh Circuit instructs that “[a] showing of

 irreparable injury is the sine qua non of injunctive relief” such that “the absence of a substantial

 likelihood of irreparable injury would, standing alone, make ... injunctive relief improper.” Siegel

 v. LePore, 234 F.3d 1163, 1176 (11th Cir.2000) (citations omitted).

        In this instance, Plaintiffs seek entry of a TRO without notice to Defendants. Plaintiff's ex

 parte Motion is thus governed by Rule 65(b)(1) which provides:

        The court may issue a temporary restraining order without written or oral notice to
        the adverse party or its attorney only if:
               (A) specific facts in an affidavit or a verified complaint clearly show that
        immediate and irreparable injury, loss, or damage will result to the movant before
        the adverse party can be heard in opposition; and
               (B) the movant's attorney certifies in writing any efforts made to give notice
        and the reasons why it should not be required.




                                                   6
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 7 of 10                          PageID #: 3852




 The Rule 65(b)(1) criteria are strict requirements, "not mere technicalities, but establish minimum

 due process. Emerging Vision, Inc. v. Glachman, 2010 WL 3293346, *3 (S.D. Fla. June 29, 2010),

 report and recommendation adopted, 2010 WL 3293351 (S.D. Fla. Aug. 11, 2010). This means

 the Court must first consider whether Plaintiffs have shown adequate justification for failing to

 give notice to the Defendants. Id.

         As explained in Levins v. Deutsche Bank Trust Co. Americas, 2013 WL 308999, *2 (S.D.

 Ala. Jan. 25, 2013):

         The circumstances in which ex parte TROs may be entered are narrowly
         circumscribed. See, e.g., Reno Air RacingAss'n, Inc. v. McCord, 452 F.3d 1126,
         1131 (9th Cir.2006) (“courts have recognized very few circumstances justifying the
         issuance of an ex parte TRO”); First Technology Safety Systems, Inc. v. Depinet,
         11 F.3d 641, 650 (6th Cir.1993) (“The normal circumstance for which the district
         court would be justified in proceeding ex parte is where notice to the adverse party
         is impossible, as in the cases where the adverse party is unknown or is unable to be
         found. There is, however, another limited circumstance for which the district court
         may proceed ex parte: where notice to the defendant would render fruitless further
         prosecution of the action.”).

         First, the Court addresses counsel's certification regarding any efforts made to give notice

 and reasons why notice should not be required. Fed.R.Civ.P. 65(b)(1)(B). Neither Plaintiffs nor

 counsel indicate that any efforts have been made to give notice to Defendants of its TRO request,

 so that requirement is lacking here. Plaintiffs assert only that no notice regarding the TRO is

 required because any such notice would alert Defendants to Plaintiffs' collection attempts and

 permit (and potentially prompt) Defendants to continue (or suddenly increase) the transfer of assets

 to other entities or into assets that Plaintiffs will not be able to reach without great cost and expense.

 Specifically, that Defendants may attempt to shield more assets rapidly during the 2-week period

 which remains for discovery to be produced in response to Court order (June 26, 2020). Essentially

 then, Plaintiffs hinge their bases for issuance of a TRO without notice on the need to keep

                                                     7
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 8 of 10                       PageID #: 3853




 Defendants in the dark as to the levels to which Plaintiffs are going to collect the judgment, and in

 anticipation of Plaintiffs secreting assets if given notice. From the Court's perspective however,

 Plaintiffs' post-judgment discovery, communications with Defendants' counsel, filing of a motion

 to compel, and Court order granting same -- have already rung that bell. The Court thus finds

 Plaintiffs' bases for issuance of a TRO without notice under the Rule 65(b)(1)(B) assessment is

 deficient and unpersuasive.

         Second, turning to Rule 65(b)(1)A), the Court finds that the motion for a TRO, counsel's

 declaration and the public records submitted, set forth sufficiently specific facts supporting injury

 to Plaintiffs, but not -- clearly -- necessarily irreparable, and not necessarily before Defendants

 could be heard in opposition. A failure to pay a debt or judgment, standing alone, does not support

 a justifiable fear that the Defendants would act unethically or possibly criminally to avoid the debt.

 The distinction here is that the Court is presented with Defendants' failure to pay a debt and -- as

 alleged by Plaintiffs -- a recently discovered history of the Defendants having created entities and

 transferred assets to those entities near the time liability was established in this case. See, e.g.,

 Haynes v. Haggerty, 2019 WL 7761583 (D. Vermont Sept. 19, 2019) (noting defendant had

 already transferred assets to third parties and plaintiff's assertions support dissipation of assets

 further preventing plaintiff's execution of any judgment). For instance, what is absent in Plaintiffs

 and counsel's representations to the Court, is their inability to reach the already transferred assets.

 Ostensibly, Plaintiffs perspective is rooted in the challenges they believe that they would face in

 attempting to reach those assets (i.e., additional and new litigation, incurring extreme expense,

 etc., to perhaps void those transfers etc.).




                                                   8
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 9 of 10                       PageID #: 3854




         The evidence before the Court reveals at best "specific facts" as to what Defendants have

 already accomplished -- an alleged history of transferring their assets to various entities during

 litigation of this case -- actions by Plaintiffs in the past.

         The Court finds that the immediacy element, inextricably tied to irreparable injury, is

 unclear. And while the Court acknowledges that Defendants have failed to both respond to

 discovery and Plaintiffs' motion to compel -- suggesting the possibility of ulterior motives and

 future efforts to conceal -- the Court granted the motion to compel and ordered Defendants to fully

 respond to Plaintiffs' discovery by June 26, 2020. In other words, the Court will learn more, as

 will Plaintiffs, by said date.

         Moreover, as to the impact on waiting until June 26, 2020 to "preserve the status quo," as

 presented by Plaintiffs, the status quo is that numerous assets have already been transferred -- i.e.,

 the injury has already occurred in the past. The only allegation/evidence of possible asset transfer

 in the future is the debt owed by Fisher to the Shipps that Plaintiffs allege is being wired to third

 party MRKS Florida Limited Partnership. As alleged by Plaintiffs, four payments remain

 outstanding, for July, August, September, and. October of 2020, for a total outstanding balance of

 $166,666,64. This asset fund can be addressed, after notice to defendants, without harm.

         Based on the foregoing, the Court is not convinced that issuance of a TRO without notice

 to Defendants is appropriate. Entry of this type of TRO is an extreme remedy and Plaintiffs have

 not shown specific facts for the undersigned to conclude, definitively, that such a remedy is proper

 at this juncture. "Although the plaintiff alleges irreparable harm, the plaintiffs' conclusory

 allegation that the defendants will further dissipate the .... assets fails to justify enjoining the

 defendants before the benefit of a hearing. See Granny Goose Foods, Inc. v. Brotherhood of


                                                     9
Case 1:17-cv-00195-KD-B Document 234 Filed 06/14/20 Page 10 of 10                   PageID #: 3855




  Teamsters & Auto Truck Drivers Local No. 70 of Alameda County., 415 U.S. 423, 432 n. 7.....

  (1974)..." Dimare Ruskin, Inc. v. Del Camp Fresh, Inc., 2010 WL 2465158, *2 (M.D. Fla. Jun.

  15, 2020).

         Based on the foregoing, it is ORDERED that Plaintiffs' motion for a TRO will be HELD

  IN ABEYANCE to allow an opportunity for Defendants to receive notice and an opportunity to

  be heard. Plaintiffs are ORDERED to give immediate notice by overnight mail to Defendants

  and Defendants' counsel of their motion and request for a TRO, as well as a copy of this Order no

  later than June 16, 2020. Defendants are ORDERED to file a Response by 5:00 p.m. on June

  18, 2020. Further, it is ORDERED that a HEARING will be held on this matter at 2:00 on June

  22, 2020, in Courtroom 4B, 155 Saint Joseph Street, Mobile, AL. Matt and/or Regina Shipp are

  ordered to appear.



         NOTICE: Due to the COVID-19, each party is only allowed two people (including

  attorneys and paralegals) inside the bar of the court. An additional two people per party

  may appear and sit in the gallery.     All entering the courthouse must wear masks and be

  screened. Any witnesses should remain outside the courtroom until called.



         DONE and ORDERED this the 14th day of June 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 10
